                                                               The Honorable Richard A. Jones
 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6
                                     AT SEATTLE
 7

 8
     JAMES McNELIS.,
 9
                          Plaintiff,
10
            v.                                        Case No. C19-01590-RAJ
11
                                                      ORDER GRANTING MOTION
     THE PRUDENTIAL INSURANCE                         TO SEAL
12   COMPANY OF AMERICA,
13
                          Defendant.
14

15
            This matter comes before the Court on the parties’ stipulated Motion to File the

16
     Administrative Record Under Seal. Dkt. # 23. The parties contend that the

17
     administrative record is replete with Plaintiff’s confidential medical and mental health

18
     treatment records and that redaction is not a reasonable alternative given the volume. Id.

19
     at 2. The Court agrees that Plaintiff’s interest in keeping his personal and medical
     information private outweighs the right of public access and is a compelling reason to
20
     seal the record. Accordingly, the Motion to Seal is GRANTED.
21
            However, this Order does not absolve the parties of their obligations under Civil
22
     Local Rule 5(g). See W.D. Wash. Local Rules LCR 5(g)(3). Should either party wish to
23
     rely on portions of the administrative record in support of future pleadings (e.g., in
24
     support or opposition to dispositive motions), they must make a particularized showing
25

26




     ORDER – 1
 1   of the applicable legal standard, including why redaction is not sufficient, in a manner
 2   consistent with the procedures set forth in the rule.
 3

 4          DATED this 16th day of January, 2020.
 5

 6

 7
                                                       A
                                                       The Honorable Richard A. Jones
 8
                                                       United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




     ORDER – 2
